DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on June 7, 2019.  Claims 1-20 are pending at the time of examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,574, filed on June 7, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2019 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for being directed to a directed to a judicial exception ( i.e. abstract idea implemented on a generic computer) without significantly more than the abstract idea itself.
Claim 1 recites steps “A word library management method for an input method, comprising the following steps: an entry parsing step for acquiring a document to be parsed. first dividing the document into phrases by using a spacer as a boundary condition, and then performing progressive entry parsing on the phrases to generate a masked entry library composed of a series of entries each having two or more characters; and an entry filtering step for acquiring word libraries of an input method, querying. according to the masked entry library, whether an entry in the masked entry library exists in the word libraries, and if so, deleting an entry record having the same content as that in the masked entry library from the word libraries.” and 
Claim 9 recites “A computer device, comprising a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the program, when 
Claim 10 recites “A computer storage medium storing a program executable by a computer, wherein the program, when executed, can implement the steps of a method. comprising the following steps: an entry parsing step for acquiring a document to be parsed, first dividing the document into phrases by using a spacer as a boundary condition, and then performing progressive entry parsing on the phrases to generate a masked entry library composed of a series of entries each having two or more characters; and an entry filtering step for acquiring word libraries of an input method, querying, according to the masked entry library, whether an entry in the masked entry library exists in the word libraries, and if so, deleting an entry record having the same content as that in the masked entry library from the word libraries.” are then analyzed to recite a generic computer implementation of the abstract idea and a program that is used for generic function to mental process that the concepts performed in the human mind which is an idea of itself have been held to be directed to an abstract ideas. 

The claimed invention is directed to non-statutory subject matter because the claims 1, 9 and 10 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more (i.e., an inventive concept) than an abstract idea.  Viewed as a whole, these additional claim element(s) when considered both individually or as an ordered combination do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8, 11-20 do not include additional elements that are sufficient to amount of significantly more than the judicial exception because the additional elements when considered both  individually and as an ordered combination do not do not amount to significantly more than an abstract idea.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent No. 10,210,148) (hereinafter “Wu”) in view of Aikwa et al. (US 20150356173 A1) (hereinafter “Aikawa”).
As per claim 1, Wu discloses a word library management method for an input method, comprising the following steps: 
an entry parsing step for acquiring a document to be parsed (Fig. 1, col. 4, lines 34-39), first dividing the document into phrases by using a spacer as a boundary condition (col. 4, lines 40-51), and then performing progressive entry parsing on the phrases to generate a masked entry library composed of a series of entries each having two or more characters (col. 4, lines 52-67, col. 13, lines 62-65); and 
an entry filtering step for acquiring word libraries of an input method, querying. according to the masked entry library, whether an entry in the masked entry library exists in the word libraries (col. 5, lines 10-27).
Wu does not explicitly teach, but Aikawa teaches if so, deleting, an entry record having the same content as that in the masked entry library from the word libraries (para. [61], [105] as removing redundancy word dictionary).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Wu to implement the above steps as taught by 
As per claim 2, Wu further teaches wherein prior to the performing of the entry filtering step, preferably, a word library backup step is first performed to back up the word libraries of the input method, so that word libraries used prior to the performing of the entry filtering step can be restored ex post facto (col. 5, lines 29-35).  
As per claim 3, Wu further teaches wherein during the performing of the entry filtering step, preferably, all the word libraries of the input method are searched, and information about entries in all the word libraries of the input method is traversed so as to complete the entry filtering step (col. 5, lines 37-67).  
As per claim 4, Wu and Aikawa further teaches wherein Page 2 of 8Attorney No. 23000.019USN prior to the performing of the entry parsing step, a document filtering step is performed to replace numbers or letters in the document, in units of groups of same consecutive in position, with one spacer per group (Wu: col. 6, lines 30-51); and after the performing of the entry parsing step, a document deletion step is performed, in which for the document to be parsed, after the entry parsing is completed, the content of the document is deleted (Aikawa: para [105]). 
As per claim 5, Aikawa further teaches wherein the progressive entry parsing of a phrase comprises: in the order of characters in the phrase, and from front to rear, respectively using each of the characters as a first character to perform traversal and parsing backwards, so as to form a series of entries, each having at least two characters, from the phrase (para. [63, 66]).  

As per claim 7, Aikawa further teaches wherein the entry filtering step further comprises an operation of deleting the masked entry library, in which after the completion of traversal of all the word libraries of the input method and the completion of filtering of all the masked entries, the masked entry library is deleted (para [40]).  
As per claim 8, Wu further teaches wherein the spacer comprises at least one of a space, a carriage return, and a punctuation mark (col. 4, lines 56-67, col. 5, lines 1-8).  
As per claims 9 and 10, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 11-20 have similar limitations as recited in claims 2-8; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art issued to Nicholas et al. (US Patent No. 10,599,748) discloses Asymmetrical formatting of word spaces according to the uncertainty between words 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	November 30, 2021